Citation Nr: 1439920	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture.

2.  Entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture.

3.  Entitlement to service connection for a bilateral shin disability.

4.  Entitlement to service connection for a lower spine disability.

5.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

This matter was previously remanded by the Board in July 2011 for further procedural development.

In a July 2014 addendum to the Appellant's Post-Remand Brief, the Veteran waived his right to review of new evidence by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture, was originally denied in a April 1973 Rating Decision.  The Veteran failed to perfect an appeal and the decision became final.

The issues of entitlement to service connection for a bilateral heel disability, claimed as bilateral heel fracture, entitlement to service connection for a lower spine disability, and entitlement to service connection for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence regarding the Veteran's claimed bilateral heel disability associated with the claims file since the April 1973 RO denial, when considered by itself or in connection with evidence previously assembled, is neither cumulative nor redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate claim of entitlement to service connection for a bilateral heel disability.
 
2.  The preponderance of the evidence is against a finding that the Veteran currently has a bilateral shin disability.


CONCLUSIONS OF LAW

1.  The April 1973 Rating Decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a bilateral heel disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(2013).  

3.  A bilateral shin disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.307 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in July 2011.  

The Board's remand instructed the RO to: (1) obtain all outstanding VAMC records dated from 1972 to present, to include from the VAMC's in Oklahoma City, Oklahoma; Waco, Texas; Dallas, Texas; Lawton, Oklahoma; and Fayetteville Arkansas, and to document any unsuccessful attempts at obtaining these records; and then (2) readjudicate the claim.

VA sent appropriate requests to all listed VAMC's.  The Fayetteville and Waco VAMC's replied with separate August 2011 letters indicating that there were no records responsive to the request.  The Dallas VAMC sent records dated from 1973 to 1976.  The Oklahoma City VAMC sent records from 1996 through December 1, 2010.  With respect to the Lawton VAMC, the record indicates that there is no VAMC in Lawton and that there is only a Vet Center which houses mental health records, and the Board hearing transcript actually indicates that the Veteran was receiving treatment at Fort Sill, Oklahoma.  A November 2012 Formal Finding of Unavailability was made with respect to records at the Oklahoma City VAMC prior to 1996; records at the Waco VAMC from January 1, 1972 to August 30, 2011; records at the Dallas VAMC from 1972 to 1973, and from 1976 to present; and records a the Fayetteville VAMC from 1972 to present.  The record also contains an October 2012 Memorandum of Improperly Directed Development with respect to the request for the Lawton VAMC records.  The record indicates that all appropriate steps were taken and documented in the attempt to obtain the Veteran's VA treatment records.  The RO then readjudicated the claim in a November 2012 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id. 

In this case, the Veteran was advised by a February 2008 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  The letter informed the Veteran of the evidence and information necessary to substantiate and reopen his claim for a bilateral heel disability.  This notice was provided prior to the June 2008 rating decision.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, private treatment records, and VA treatment records with the file.  VA's attempts to obtain additional treatment records are described in the previous section and are well documented in the claims file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  In fact, the Veteran has specifically stated at his May 2011 hearing that there are no private treatment records.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

With respect to the Veteran's service connection claim for a bilateral shin condition, the Board recognizes that the Veteran has not been afforded an examination.  VA must provide a medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, there is no competent evidence of a current disability and there is no competent and credible evidence of record establishing that an event, injury, or disease affecting the Veteran's shins occurred during his period of active duty service.  Service treatment records do not indicate treatment for a shin condition or similar symptoms.  In addition, the Veteran has provided only a blanket assertion that his current shin condition, for which he does not specify with respect to the symptoms, is related to service and has failed to allege any specific facts linking a current shin condition to active duty, to include any assertion of continuity of symptomatology.  The Board recognizes that the Veteran has alleged that he fractured his shins while in-service, but provides no other specifics.  For these reasons, and as he is not otherwise competent to testify with respect to the etiology of a medical condition such as a fracture, the Board concludes that the first, second, and third McLendon elements are not satisfied, and a return of this issue to the RO for additional development or consideration is not required. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303  (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative and was afforded a personal hearing in May 2011.

III.  New and Material Evidence for Service Connection for Bilateral Heels

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

As discussed, the issue of entitlement to service connection for a bilateral heel disability, claimed as a bilateral heel fracture, was originally adjudicated in an April 1973 rating decision.  As discussed in the Introduction, the Veteran failed to perfect an appeal with respect to the issue.  It was then denied in the June 2008 rating decision on the basis of failure to submit new and material evidence.

The evidence at the time of the April 1973 rating decision included service treatment records, which did not record any reports of difficulty associated with the Veteran's heels, and a March 1973 VA examination.  The record did contain evidence of the fracture of the Veteran's right great toe, but there was no evidence of an in-service fracture of his heels or of a current bilateral heel disability.  A March 1973 VA examination notes that the Veteran states he fractured his heels while in service.  Most significantly, the examiner does not diagnose a current heel disability and notes that there is no deformity in either heel.  

Additionally, the Veteran was afforded a March 2008 VA examination for the lower extremities, including his great right toe.  The examination made no findings with respect to a bilateral heel disability, relevant symptoms, or complaints from the Veteran.  New and material evidence to be submitted must show that the Veteran has a current bilateral heel disability. 

However, at the Veteran's March 2014 VA foot examination, the examiner documented a tiny plantar calcaneal spur, or heel spur.  It appears that the examiner only noted this in the right foot, but that is not entirely clear.  Regardless, as there is now evidence of a current heel disability, the Board finds that new and material evidence has been submitted with respect to the Veteran's service connection claim for a bilateral heel disability.  

IV.  Entitlement to Service Connection for Bilateral Shins

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease of injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran essentially contends that he fractured his shins while in service and as a result suffers from a current bilateral shin disability.  

VA treatment records show no treatment, relevant symptoms, complaints, or any other documentation of a currently diagnosed disability of the Veteran's shins.  In addition, the Veteran has not alleged a specific current disability.  His lone assertion has been that he fractured his shins while in service, although there is no record of this in service treatment records.  

The record contains no evidence of a current bilateral shin disability outside of the Veteran's bare assertion.  While the Veteran has not been afforded a VA examination specifically for his claimed bilateral shin condition, he was afforded March 2008 and March 2014 VA examinations for lower extremities including the Veteran's right great toe.  Notably, the March 2008 examination report contains detailed findings pertaining to the lower extremities including leg length measurements, examination of the feet for signs of abrnoaml weight bearing or breakdown, and range of motion findings for the ankles.  Neither examination report suggests the presence of any shin disability.  Moreover, the remainder of the medical evidence is silent for any shin disability, complaints from the Veteran pertaining to the shins, or the reports of relevant symptoms related to the shins.

Here the competent evidence does not establish that the Veteran has the disability for which service connection is sought.  Likewise, the weight of the evidence shows that he has not had such disability at any time during the course of the appeal.  As a result there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for a bilateral shin disability must be denied because the first criterion for the grant of service connection-competent evidence of the disability for which service connection is sought-is not met.

In reaching this conclusion, the Board has no reason to question that the Veteran experiences shin pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the presence of a shin disability resulting from an alleged and undocumented in-service bilateral shin fracture is not subject to lay diagnosis.  While some symptoms may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding its existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999). 

Thus, the Veteran and his representative's bare assertions that he currently has a bilateral shin disability are not sufficient in this instance and are outweighed by other probative evidence of record that do not show that he has a disability of the shins.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the preponderance of the evidence establishes that a bilateral shin disability has not been present at any time during the pendency of this claim.  Therefore, there is no valid claim of service connection for such disability.  See Brammer, supra.


ORDER

The previously denied claim of entitlement to service connection for a bilateral heel disability is reopened on the basis of new and material evidence; to that extent only, the appeal is granted. 

Entitlement to service connection for a bilateral shin disability is denied.





REMAND

After having carefully considered the Veteran's claims for entitlement to service connection for a bilateral heel disability, a lower spine disability and a left shoulder disability, the Board believes the Veteran's claims must be remanded for further development.  

With respect to the Veteran's claim for a bilateral heel disability, the claim was originally denied because there was no evidence of a current heel disability.  As discussed above, the March 2014 VA examiner noted a tiny plantar calcaneal spur.  As this is evidence of a potential current heel disability, the Board finds that a new examination to determine the nature and etiology of any current heel disability is necessary.

With respect to the Veteran's claim for a lower spine disability, the Veteran was afforded a December 2008 VA examination.  The December 2008 examiner diagnosed the Veteran with a lumbar strain and degenerative joint disease of the lumbar spine, however, ultimately concluded that the Veteran's back disabilities were less likely than not related to active duty service.  In explaining his decision, the examiner provides the following rationale: "Despite a consistent patient history of back pain, there is no evidence in the available records to substantiate back pain related to the 1972 one-time complaint identical in the record."  As noted by the Veteran's representative both in writing and at the Veteran's hearing, this is a somewhat ambiguous and contradictory statement.  The examiner acknowledges the Veteran's statements, then seems to discount them because of the lack of medical records.  The Board finds that a clarifying opinion that fully addresses the Veteran's lay assertions, specifically those concerning his alleged in-service injury involving howitzer shells falling on his back, is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Regarding the Veteran's claim for entitlement to service connection for a left shoulder disability, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While service treatment records do not indicate treatment for or relevant symptoms of a left shoulder condition, the Veteran has specifically alleged that he injured his left shoulder in the same incident in which he alleged injuring his back.  In addition, VA treatment records show extensive treatment for a left shoulder condition and a February 2008 treatment record indicates degenerative joint disease of the left shoulder.  The record does not indicate that the Veteran has been afforded a left shoulder VA examination and the Board finds that the evidence of record warrants one.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for his heels, back, or left shoulder conditions, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA foot examination with an examiner of appropriate knowledge and expertise to determine whether any currently diagnosed heel disability is etiologically related to the Veteran's active duty service or secondary to a service-connected disability.  The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed. The examiner should:

a)  Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that a current heel disability was incurred during service.

b)  Provide an opinion as to whether it is as least as likely as not any current heel disability was either (1) caused by or (2) is aggravated by a service-connected disability.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the Veteran's lay assertions and the arguments made by the Veteran's representative.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  Return the Veteran's claims file to the December 2008 VA back examiner, or if that examiner is not available, an examiner of appropriate expertise.  Whether a new VA back examination is necessary is up to the discretion of the examiner.  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with any examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of an examination, if one is deemed necessary, the VA examiner is requested to provide a clarifying opinion regarding the etiology of the Veteran's currently diagnosed back disabilities.  The examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that each diagnosed disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.  The examiner must directly address all of the Veteran's lay statements, specifically his assertion of an in-service injury and continuity of symptomatology.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's lay statements, both in the file and at the examination.  

4.  Schedule the Veteran for a VA left shoulder examination with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis of any left shoulder disabilities that are currently shown, or manifested at any time since February 2003.  The examiner must offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that each diagnosed disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.  The examiner should specifically address the Veteran's lay statements, both in the file and at the examination.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


